 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEAN MARC VAN DEN HEUVEL,                         No. 2:19-cv-01418 MCE CKD (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    PLACERVILLE SELF STORAGE, et al.,
15                       Defendants.
16
            Plaintiff is proceeding in this action pro se. The matter was referred to a United States
17
     Magistrate Judge pursuant to Local Rule 302(c).
18
            On February 5, 2020, the magistrate judge filed findings and recommendations herein
19
     which contained notice to all plaintiff that any objections to the findings and recommendations
20
     were to be filed within fourteen days. Plaintiff has filed objections to the findings and
21
     recommendations. The court has reviewed the file and finds the findings and recommendations to
22
     be supported by the record and by the magistrate judge’s analysis.
23
     ////
24
     ////
25
     ////
26
     ////
27
     ////
28
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations issued February 5, 2020 are adopted in full;

 3         2. This action is dismissed with prejudice; and

 4         3. The Clerk of Court is directed to close this case.

 5         IT IS SO ORDERED.

 6   Dated: March 10, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
